Reasons for Allowance



Claims 120 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1 and 16. Specifically, the combination of an integrated circuit device comprising: a plurality of second active fins disposed in the second region and extending in the first direction and disposed in parallel to one another in the second direction; a first gate line extending in the second direction on the first active fins and the second active fins; a second gate line extending in the second direction on the first active fins and the second active fins, the second gate line being spaced apart from the first gate line in the first direction: a third gate line extending in the second direction on the first active fins, the third gate line being disposed between the first gate line and the second gate line; and an active break region formed in the second region; wherein each of the second active fins has a discontinuous fin line and each of the second active fins are discontinuous across the active break region. 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THERESA T DOAN/Primary Examiner, Art Unit 2814